Application by petitioner for reinstatement as a member of the Bar. Petitioner was suspended from the practice of law for a period of one year effective March 1, 1962 (15 A D 2d 658, 682). The court referred his application for reinstatement to the Committee on Character and Fitness for investigation. The committee has filed its report, finding that the petitioner complied with the order of suspension and recommending the approval of his application. The application is granted; petitioner is reinstated as a member of the Bar. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.